DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Applicant’s election of Group I, claims 18-34, in the reply filed on February 09, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
In the statement to related applications section of the application, applicant should update the US application no. 14/383,749 to US patent no. 10,139,423. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 and 26 recite the first and second speed are controlled based “at least in part” by the nature of the first objection.  It is not clear what applicant means “at least in part”.  This is confusing and indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitations in claim 24 are already recited in claim 18 from which it depends.   Therefore, claim 24 fails to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-21 and 23-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al., (US 6,293,750; hereinafter “Cohen”) in view of Chiyajo et al., (US 2012/0134896; hereinafter “Chiyajo”; already of record).
As to claims 18 and 26, Cohen teaches a method of using a medical analysis machine having a robot 100, the method comprising:
displacing, using the terminal member (gripper 104, 105) and by the robot moving at a first speed, a first object (e.g., test tube) to a first area of the medical analysis machine;
treating a sample carried by the first object, with material carried by a second object (reagent containers), at the first area; and
displacing, using the terminal member and by the robot moving at a second speed, the first object from the first area to a second area of the medical analysis machine, wherein the first speed and the second speed are controlled based at least in part on the nature of the first object. Note the term “area” as used in the claims is very broad. For example, the limitation first and/or second area has been interpreted as areas where the robot of Cohen has not been programmed to go (or capable of going), for example over the area controlled by another robot arm 100 as shown in Fig. 14.
Cohen teaches the robotic arm 100 is designed to carry, among other things, open test tubes, movements of robotic arm 100 should prevent the jerking of test tubes or other movements which may cause the spilling of samples from open test tubes. Of further concern, movements of robotic arm 100 should not disturb samples, which may be incubated in one of modules in instrument 10. Therefore, the acceleration of robotic arm 100 in the x-direction along rail 113 when carrying a test tube should preferably not exceed 0.3 g to avoid spillage when carrying an open container such as a test tube. The acceleration may be increased to as much as 0.5 g if spillage is not found. When robotic arm 100 transports closed containers, including reagent packs, it may accelerate faster. This acceleration and deceleration should follow an S-curve-shaped acceleration profile to prevent jerk in robotic arm 100 from propagating to modules 20, 30-34 in instrument 10. When robotic arm 100 is not carrying a test tube it may accelerate faster, possibly as high as 1.5 g. Vertical up and down movements or gripper arm 103 along rail 420 may accelerate up to 1 g. Slew speeds and acceleration profiles for motors 160, 170 and 240 must also keep audible noise to a minimum (see entire reference in particular, col. 13, line 46 et seq.) Emphasis added.
Cohen teaches the robotic arm 100 has four degrees of freedom of movement above the sample handler 20 and modules 30-34. First, the entire robotic arm 100 may move linearly in the direction defined by beam 40 along saddle platform 101. Second, gripper arm 103 may also move linearly up and down along the z-axis defined by lead screw assembly 102. Third, lead screw assembly 102 is rotatable, thereby causing an angular (or theta) motion of gripper arm 103 about the z-axis in a theta direction. Fourth, gripper fingers 105 open and close linearly (see col. 5, line 65 et seq.)  However, Cohen does not explicitly disclose the robot including joints defining at least six axes of rotation and adapted for displacing a terminal member according to six degrees of freedom.  Nevertheless, the use of robots including joints defining at least six axes of rotation and displacing a terminal member according to six degrees of freedom in the analyzer art is well known, see for example Chiyajo.
For example, Chiyajo teaches a robot used in a specimen processing system that includes a robot with at least seven degrees of freedom.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have substituted the robotic transport system of Cohen with the poly-articular robot of Chiyajo since it well known that robots with at least six-degrees of freedom allow for enhanced flexibility and dexterity which is obviously advantageous in a lab system.
As to claim 19, Cohen teaches each of the gripper fingers on the robotic arm have upper and lower projections separated by a groove. The grooves allows the fingers to grip and transport various types of containers that have flanges that fit within the grooves, including specialized containers, such as reagent and diluent packages and dilution cups designed for use with the instrument, or other containers with flanges.  Gel cards often include flanges so it is expected that in Cohen the first object can comprise a gel card. Cohen teaches the sample comprises a human sample or an animal sample to be analyzed by the medical analysis machine.
As to claim 20, Cohen teaches the second object comprises a reagent flask, the material comprises a liquid reagent, and treating the sample comprises introducing the liquid reagent into the first object at the first area using a pipetting robot of the medical analysis machine (see col. 5, line 24 et seq.)
As to claim 21, Chiyajo teaches shaking a sample or stirring the liquid sample, with the robot, prior to introducing the liquid reagent into the first object (see para [0094] et seq.)  However, it would have been obvious to one of ordinary skill in the art to provide the shaking and/or stirring step of Chiyajo to include reagents to avoid sedimentation of the reagents prior to dispensing.
As to claims 23 and 31, it was discussed above it is expected that the first object comprises a gel card in Cohen.  Chiyajo teaches the method further comprising: displacing, by the robot, the gel card from the first area to a centrifuge of the medical analysis machine; and actuating, by the robot, an element of the medical analysis machine (Chiyajo- see para [0077] et seq.). Chiyajo does not specifically disclose the robot displacing a hatch of the centrifuge. However, Chiyajo does teach the grasping members capable of opening a test tube (see para [0055] et seq.)  Thus, it is expected that the grasping members of Chiyajo would be able to open a hatch on the centrifuge 212. 
As to claim 24 Cohen teaches the first speed and the second speed are controlled based at least in part on the nature of the sample (open sample tubes are moved slower than closed reagent packs), see col.  13, line 46 et seq.
As to claim 25, Cohen teaches displacing the first object to the first area and using a touch probe (reads on inertia switch 510) of the terminal member:
defining the first area of the medical analysis machine with the touch probe as an area into which the robot is permitted to move; and
defining a second area of the medical analysis machine, separate from the first area, with the touch probe, the robot being prohibited from passing horizontally over the second area, wherein a base of the robot is located in a third area of the medical analysis machine separate from the first area and the second area (see col. 14, line 50 et seq.)  Cohen does not specifically disclose the use of a piezo-electrical sensor. However, the use of the claimed piezo-electric sensor rather than inductive, capacitive, magnetic, or reflective proximity sensors is an example of a simple substitution of one known element for another to obtain predictable results.
As to claim 27, Chiyajo teaches the robot is secured to a fixed base disposed substantially centrally relative to the plurality of areas such that the plurality of areas substantially surrounds the robot (see Figs. 1, 2 and para [0031] et seq.)
As to claim 28, Chiyajo teaches the robot comprises:
a first arm segment extending from the base, the first arm segment being configured to pivot, relative to the base, about a first substantially vertical axis,
a second arm segment connected to an end of the first arm segment and configured to pivot, relative to the first arm segment, about a second axis perpendicular to the first axis,
a third arm segment connected to an end of the second arm segment and configured to pivot, relative to the second arm segment, about a third axis parallel to the second axis,
a fourth arm segment connected to an end of the third arm segment and configured to pivot, relative to the third arm segment, about a fourth axis perpendicular to the third axis,
a fifth arm segment connected to an end of the fourth arm segment and configured to pivot, relative to the fourth arm segment, about a fifth axis perpendicular to the fourth axis, and
a sixth arm segment connected to an end of the fifth arm segment and configured to pivot, relative to the fifth arm segment, about a sixth axis perpendicular to the fifth axis (see Figs. 3A,B and para [0043] et seq.)
As to claim 29, Chiyajo teaches the sixth axis is parallel to the second axis and the third axis (see Figs. 3A, B and para [0043] et seq.)
As to claim 30, Chiyajo teaches the sixth arm segment comprises a grasping member, the grasping member comprising a first jaw 112 and a second jaw 112 facing the first jaw, the first jaw and the second jaw being slidably moveable in opposite directions perpendicular to the sixth axis to open and close the grasping member (see para [0057] et seq.)
As to claim 33, Chiyajo teaches the pipetting robot includes a pipetting needle, the pipetting needle is configured to dispose the sample within the first object at the first area, and to dispose the material into the first object at the second area, the pipetting robot is moveable along three orthogonal translation axes, and the three translation axes include a substantially vertical axis (see for example Fig. 13 and para [0068] et seq.)  
Claims 22 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cohen and Chiyajo, as applied to claims 18 and 26 above, and further in view of Jakubowicz et al., (US Patent Pub. No. 2010/0015726; hereinafter “Jakubowicz”; already of record).
As to claim 22, Cohen teaches a control station (see col. 8, lines 18 et seq.) and capturing an image at the second area (analytical modules 33, 34), it is inherent that the image including reaction results comprising the sample as treated by the material and it is expected that the image connected to a user interface associated with the medical analysis machine for display.  Cohen does not explicitly disclose a control station having a camera, wherein the robot is configured to displace the sample to the control station, the camera is configured to capture an image (reaction results) and software operable on the medical analysis machine to interpret the reaction results.  However such a method is considered conventional in the analyzer art, see for example Jakubowicz.
Jakubowicz teaches a medical analysis method using a medical analysis machine provided with a robot arm with the terminal member bearing a grasping member adapted for grasping a container (see para [0027]), said medical analysis method comprising at least the succession of the following steps:
providing a container filled beforehand with a sample to be treated stemming from a human being or an animal (the sample is introduced into the gel card prior to the subsequent steps), the container being a gel card 20 including a body in which are formed several adjacent reaction wells positioned along a single row, the wells containing a gel and being initially obturated with a lid 50, the grasping member of the robot being configured to grasp and displace such a gel card,
transferring said container to at least one treatment station 80, 90 of the medical analysis machine by means of the poly-articulated robot (see para [0027]-[0028]),
treating the sample in the treatment station while maintaining the sample within the container (see para [0027]-[0028]), and
transferring the container to a station 100 for capturing images of the treated sample and interpretation (see para [0029]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the combined system of Cohen and Chiyajo, the step of imaging the reaction to obtain results, like that taught by Jakubowicz since analysis of the reaction between the reagent and sample is a well-known post preparation activity to provide results to the operator.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,139,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘423 US patent both disclose a method of using a medical analysis machine having a robot, the robot including joints defining at least six axes of rotation and adapted for displacing a terminal member according to six degrees of freedom, the method comprising: displacing, using the terminal member and by the robot moving at a first speed, a first object to a first area of the medical analysis machine; treating a sample carried by the first object, with material carried by a second object, at the first area; and displacing, using the terminal member and by the robot moving at a second speed, the first object from the first area to a second area of the medical analysis machine, wherein the first speed and the second speed are controlled based at least in part on the nature of the first object.  Therefore, the scopes of the patent claims and the instant application overlap and thus are obvious variants of one another.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798